Citation Nr: 1826117	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  98-05 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a heart disability, to include as secondary to service-connected prostatitis and psychiatric disabilities.

2. Entitlement to a compensable disability rating for prostatitis, and a disability rating in excess of 10 percent since February 19, 2016.

3. Entitlement to a disability rating in excess of 20 percent for Peyronie's disease, rated as penis deformity with loss of erectile power.

4. Entitlement to a disability rating in excess of 10 percent for painful scars on the penis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from January 1951 to January 1953.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by multiple Department of Veterans Affairs (VA) Regional Offices (ROs), including in April 2012 and October 2012.  Jurisdiction over this case rests with the RO in Winston-Salem, North Carolina.

This case was previously before the Board on multiple occasions, including in October 1998, February 2000, May 2002, December 2003, August 2006, June 2008, December 2010, February 2012, and January 2013.  In addition, the Veteran appealed multiple decisions by the Board to the United States Court of Appeals for Veterans Claims (Court), which remanded those claims to the Board and they were addressed in the above-noted decisions.  None of the issues involved in the current appeal were ever the subject of a remand by the Court and none were included in the prior Board adjudications mentioned.

In March 2017, the issues currently on appeal were before the Board and were remanded for further development, to include obtaining additional medical records, and affording the Veteran an additional medical examination.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran was at one time provided with a Board hearing regarding some of the many issues which have been adjudicated in relation to the current Docket Number.  However, the current issues before the Board have not been the subject of a Board hearing and therefore no relevant hearing transcript exists on these issues.


FINDINGS OF FACT

1. The Veteran's current heart disability is not shown to have been incurred in or otherwise the result of service and is not shown to have been caused or aggravated by any service-connected disability.

2. The Veteran's prostatitis is not shown to have been manifested by voiding dysfunction requiring the wearing of absorbent materials, or marked obstructive voiding symptoms.

3. Prior to February 19, 2016, the Veteran's prostatitis is not shown to have been manifested by urinary frequency with daytime voiding interval between two and three hours or awakening to void two times per night; after February 19, 2016 daytime voiding interval between one and two hours, but no shorter, has been shown.

4. The Veteran's Peyronie's disease is a penile deformity which results in loss of erectile power; removal of half or more of the penis has not been shown and the disability picture is consistent with the schedular rating criteria.

5. The Veteran is shown to have a single painful scar on his penis that is less than 2 square centimeters in size and is not manifested by unstable skin covering or adhesions. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a heart disability, to include as secondary to a service-connected disability, have not been met.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

2. The criteria for entitlement to a compensable disability rating for prostatitis with urinary frequency prior to February 19, 2016 have not been met.  38 U.S.C. § 1155 (2012); 38 U.S.C. §§ 4.1, 4.7, 4.10, 4.115a (2017).

3. The criteria for a 20 percent disability rating, and no higher, for prostatitis with urinary frequency, were met as of February 19, 2016.  38 U.S.C. § 1155 (2012); 38 U.S.C. §§ 4.1, 4.7, 4.10, 4.115a (2017).

3. The criteria for entitlement to a disability rating in excess of 20 percent for Peyronie's disease with penile deformity and loss of erectile power, to include on an extraschedular basis, have not been met.  38 U.S.C. § 1155 (2012); 38 U.S.C. §§ 3.321, 4.1, 4.7, 4.10, 4.71a, Diagnostic Code 7522 (2017).

4. The criteria for entitlement to a disability rating in excess of 10 percent for painful scar of the penis have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1-4.3, 4.6-4.7, 4.9, 4.10, 4.14, 4.20, 4.21, 4.118, Diagnostic Code (7804) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claims.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  

The Veteran has undergone VA examinations related to the disabilities on appeal.  See VA examinations from April 2012 and April 2017.  There is no argument or indication that these examinations are inadequate or that their findings do not reflect the current severity of the disability.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's issues on appeal.  As such, the Board will proceed with consideration of the Veteran's appeal.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 


Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Facts and Analysis

The Veteran seeks service connection for a heart disability, which he asserts was caused or aggravated by his service-connected major depressive disorder and/or his prostatitis (Correspondence, 03/04/2011).  His service treatment records do not reference any heart disabilities during his military service.

The record shows that the Veteran was diagnosed with heart problems in July 2009 when an EKG showed abnormal findings suggestive of a 1st degree arterio-ventricular block (Medical Treatment Record, 03/09/2012).  The Veteran was hospitalized for chest pain with suspected heart attack, later ruled out, in June 2011 (Medical Treatment Record, 03/20/2012).

In April 2010 a nuclear stress test of the Veteran's heart was conducted at VA (CAPRI 03/21/2017).  The conclusion was that there was no evidence of pharmacologically-induced ischemia.  There was mild enlargement of the right ventricle and the left ventricle ejection fraction was 70 percent.  The examiner noted normal heart wall motion.

In a written statement submitted in April 2017, the Veteran asserted that all of his disabilities were incurred while he was overseas, including his nervous condition secondary to prostatitis (Correspondence, 04/09/2017).  All of these conditions together had brought on his heart condition.

At the April 2017 VA examination, the Veteran was noted to have been diagnosed with atherosclerotic cardiovascular disease in 2010 (C&P Exam, 04/25/2017).  He reportedly had been told he had coronary artery disease and prescribed sorbide nitrate and sublingual nitroglycerin.  He denied experiencing any chest pain, heart attack, cardiac catheterization, stent placement, or coronary artery bypass graft.  The Veteran was noted to have a left ventricular ejection fraction of 79 percent and interview-based METs of greater than 3 to 5 METS.  He had exertional dyspnea and chest pain which were relieved by rest, aspirin, and nitroglycerin, resulting in a functional impact on his ability to perform physical and sedentary employment.  The examiner offered the opinion that the Veteran's heart disability was less likely than not (less than 50 percent probability) incurred in or caused by the Veteran's service.  This was based on the fact that the Veteran had no evidence of a heart condition or heart disease in his service treatment records.  The examiner further stated that the Veteran's heart disability was not caused or aggravated by his service-connected major depressive disorder or his prostatitis.  The examiner noted that the largest risk factors for coronary artery disease are age, male gender, smoking history, high blood pressure, hyperlipidemia, and sedentary lifestyle, all of which are present in the Veteran's case.  The examiner felt that the Veteran's heart disability was attributable to multiple causes, which did not include depressive disorders or chronic prostatitis.  

After considering all of the evidence of record, to include the documents discussed above, the Board finds that there is service connection for a heart disability, to include as secondary to a service-connected disability, is not warranted.  Specifically, there is no evidence linking the Veteran's heart disability to service and no symptoms or diagnosis of heart disability were shown in service or for more than 40 years after service separation.  The Veteran has not asserted that his heart disability is directly related to service and has not provided any evidence to suggest that direct service connection is warranted.

The Veteran has asserted that his service-connected major depressive disorder and prostatitis were the cause of his heart disability.  He has not provided any medical evidence to support this contention nor is he shown to have the requisite experience or knowledge to provide a medical opinion on the subject.  The only medical opinion addressing the question of secondary service connection is that of the VA examiner in April 2017.  The VA examiner stated that the nature of the Veteran's heart disability is most likely the result of his age, gender, and other medical history.  The examiner noted that the medical literature does not suggest a link, either by causation or aggravation, between the Veteran's major depressive disorder or his prostatitis and his current heart disability.

Therefore, the preponderance of the evidence is against the Veteran's claim of service connection for a heart disability.  The benefit of the doubt standard of proof does not apply.  38 U.S.C. § 5107 (b).

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, staged ratings were assigned for prostatitis.

For many disabilities under 38 C.F.R. § 4.115b, the regulation directs the rater to consider sets of common genitourinary symptoms.  That is the case with the Veteran's prostatitis, which is currently as 10 percent disabling based on urinary frequency.  For urinary frequency, a 10 percent disability rating is assigned for daytime voiding interval between two and three hours or awakening to void two times per night.  A 20 percent rating is warranted for daytime voiding interval between one and two hours or awakening to void three to four times per night.  A maximum 40 percent rating is warranted for daytime voiding interval less than one hour or awakening to void five or more times per night.  38 C.F.R. § 4.115a.  For voiding dysfunction, a 20 percent rating is assigned when absorbent material is required and must be changed less than two times a day.  A 40 percent rating is assigned when the wearing of absorbent materials must be changed two to four times per day, and a 60 percent rating is assigned with the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115a.  For obstructed voiding, a 10 percent disability rating is assigned with marked symptomatology (hesitancy, slow or weak stream, decreased force of stream), and a 30 percent disability rating is assigned with urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. § 4.115a.  Ratings under 38 C.F.R. § 4.115a are based on the predominant area of dysfunction only.

Disabilities of the genitourinary system are rated under section 4.115a.  The Veteran's Peyronie's disease is rated under Diagnostic Code 7522, based on the functional impairment manifested.  Diagnostic Code 7522 provides that deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b.  In this instance, the Veteran is receiving special monthly compensation for loss of use of a creative organ as a result of the loss of erectile power.

The Veteran's painful scars on his penis are rated under Diagnostic Code 7804, which provides a 10 percent rating for superficial unstable scars.  Diagnostic Code 7804 provides that one or two scars that are unstable or painful are rated 10 percent disabling.  Three or more scars that are unstable or painful are rated 20 percent disabling.  Five or more scars that are unstable or painful are 30 percent disabling. Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7891, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118. 

Other applicable rating criteria for scars include those under Diagnostic Code 7801 for scars, other than those effecting the head, face, or neck, that are deep or that cause limited motion, and those under Diagnostic Code 7802 ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  In both instances, the minimal 10 percent disability ratings require that the affected area be of a specific size to qualify.  For Diagnostic Code 7801, the affected area must be greater than 6 inches square.  For Diagnostic Code 7802, the affected area must be greater than 144 inches square.  Ratings in excess of 10 percent would require even larger affected areas.  In this instance, neither of these Diagnostic Codes would afford the Veteran an increased disability rating.

Facts

The Veteran has three separate but interrelated disabilities which affect his reproductive organs: prostatitis, Peyronie's disease and painful scars.  Because the medical evidence for these disabilities often references symptoms of all three, they will be discussed together.  The Veteran filed the current claim for increased disability ratings in March 2011.  Therefore, the earliest possible date for any increase which could be granted would be March 2010.

At the VA examination in April 2012, the Veteran was noted to have erectile dysfunction, Peyronie's disease resulting in deformity of the penis, and voiding dysfunction which caused urine leakage (C&P Exam, 02/13/2013).  He did not have any difficulty urinating and did not require the use or absorbent material or an appliance.  He did not have increased urinary frequency.  The examiner noted that the Veteran's penis was abnormal, in that there had been partial removal of the glans penis with deformity and scar tissue from the removal of previous genital wart.  There was no visible evidence of Peyronie's disease because of the Veteran's inflatable prosthesis.  The Veteran had a painful scar on the glans penis and reported that he experienced burning sensations when having intercourse or with underwear rubbing against his penis.  

A July 2015 VA treatment note showed the Veteran was seen at the emergency room due to scrotal pain (CAPRI, 03/21/2017).  He reported that his penile implant had not been working for three months and as a result he was having right testicular pain.  He denied experiencing any urinary discharged, frequency, or urgency or other voiding dysfunction.

A November 2015 VA treatment note stated that the Veteran's penile prosthetic implant had not been working for some time (CAPRI, 03/21/2017).  The surgery had been performed 10 years prior and he was experiencing pain due to the prosthesis.  He wanted the device checked and taken out if necessary.

In February 2016, the Veteran's penile implant was removed surgically (CAPRI, 03/21/2017).   The provider noted that the Veteran had undergone three penile prosthesis implantations, the most recent one being five years prior.  He had been experiencing hematuria over the month prior to the surgery. 

At the April 2017 VA examination, the Veteran was noted to have a penile scar at the corona of the glans penis area (C&P Exam, 04/25/2017).  The scar was superficial and non-linear, approximately 1.50 cm long and .25 cm wide.  Total affect area was 1.75 cm square.  

The Veteran's prostatitis and Peyronie's disease was also assessed at the April 2017 VA examination (C&P Exam, 04/25/2017).  The Veteran reported a voiding dysfunction which did not require him to wear absorbent materials or use an appliance.  He had urinary frequency with daytime voiding interval between 1 and 2 hours and nighttime awakening to void 2 times.  He also experienced symptoms of obstructed voiding, including hesitancy, slow stream, weak stream, and decreased force of stream.  The Veteran experienced erectile dysfunction, but on examination all of his external genitalia were normal in appearance.  He stated that every now and then his primary care provider would prescribe a course of antibiotics for his prostatitis.  The examiner noted that the Veteran reported urinary leakage and had been wearing absorbent materials; he also reported hesitancy, frequency, and weak and slow stream.  This indicated that his prostate condition would functionally impact his ability to secure and maintain substantially gainful employment in environments that included physical and sedentary work.  

In August 2017, the Director of Compensation Services provided an opinion addressing the issue of whether extraschedular consideration was warranted for the Veteran's Peyronie's disease (Miscellaneous C&P Correspondence, 08/09/2017).  The Director considered the Veteran's July 2015 emergency room treatment for difficulties with prosthetic penis functioning, and the April 2017 VA examination showing no evidence of Peyronie's disease at the time of the examination.  The Veteran is not shown to have required frequent hospital or doctor visits to treat his Peyronie's disease and is not shown to have lost any time from work or to be unemployed as a result of his Peyronie's disease.  The Director did not find anything exceptional or unusual in the Veteran's disability picture which was not addressed by the schedular rating criteria.  For all of these reasons, the Director concluded that an extraschedular disability rating for Peyronie's disease was not warranted.






Analysis

Prostatitis with Urinary Frequency

The Veteran was assigned a noncompensable (0 percent) disability rating for prostatitis prior to February 19, 2016, and a 10 percent disability rating thereafter in light of his urinary frequency symptoms.  

The Veteran reported urinary frequency, specifically awakening to void twice in a night and a daytime voiding interval between two and three times, which is consistent with a 20 percent disability rating, rather than the assigned 10 percent disability rating.  38 C.F.R. § 4.115a.  This level of symptomatology was reported at the April 2017 VA examination, but was linked to the February 2016 surgery to remove the Veteran's penile prosthetic implant.  As such, the assignment of a 20 percent disability rating prior to February 19, 2016, is not warranted.  The Veteran has never reported that his daytime voiding interval is shorter than one and two hours or awakening more than four times per night to void.  For this reason, a disability rating in excess of 20 percent for urinary frequency is not warranted on this basis.

The Board notes that at all the VA examinations the Veteran has reported some minor urine leakage, and the examination reports note that they do not require use of absorbent material.  The April 2017 noted this and then also indicated that the Veteran was in fact wearing pads.  In any event, there is no indication of the need for pads being changed two to four times per day, as would be required for the next-higher 40 percent evaluation.  

The Veteran has also reported some obstructed voiding symptoms, but those symptoms have never been described as marked.  As a result, a rating based on obstructed voiding is also not warranted at any time during the appeals period.  38 C.F.R. § 4.115a.




Peyronie's Disease

The Veteran currently has a 20 percent disability rating for Peyronie's disease as a deformity of the penis with loss of erectile power, under Diagnostic Code 7522.  No higher disability rating is possible under this Diagnostic Code.  4.115b.  A 30 percent rating is possible under Diagnostic Code 7520 where at least half of the penis has been removed.  That does not describe the Veteran's situation, so a higher schedular disability rating is not warranted.  Entitlement to a higher disability rating on an extraschedular basis has been considered by the Director and found to be inappropriate.  Inasmuch as the Veteran's penile deformity is not shown to result in any functional impairment for the Veteran beyond that contemplated by the assigned 20 percent rating with the separate special monthly compensation already in effect, the Board concurs.  There is no legal reason or basis for affording the Veteran a higher disability rating for Peyronie's disease with penile deformity and loss of erectile power, regardless of how personally devastating he feel the condition to be or how long he has endured this condition.  Therefore, the Veteran's claim will be denied.

Penile Scar

The Veteran currently has a 10 percent disability rating for the painful scar on his penis.  In order to qualify for a higher disability rating, the evidence would have to show that the scar is adherent to the underlying tissue, is unstable (frequently loses its skin covering), or is larger than 6 inches square.  A higher rating would also be warranted if there was more than one scar.  The evidence shows that the Veteran's scar is painful only during sexual intercourse or when his clothing rubs on it.  It is not adherent to the underlying tissue.  It is a single scar and measure less than 2 square centimeters.  The Veteran has never contended any basis for a higher disability rating.  Therefore, entitlement to a disability rating higher than 10 percent for painful scar of the penis is not shown.



ORDER

Entitlement to service connection for a heart disability, to include as secondary to service-connected disabilities, is denied.

Entitlement to a compensable disability rating for prostatitis with urinary frequency prior to February 19, 2016 is denied.

Entitlement to a 20 percent disability rating, and no higher, for prostatitis with urinary frequency is granted as of February 19, 2016.

Entitlement to a disability rating higher than 20 percent for Peyronie's disease with penile deformity and loss of erectile power, to include on an extraschedular basis, is denied.

Entitlement to a disability rating higher than 10 percent for painful scar on the penis is denied.



______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


